



Exhibit 10.1


Modification to Compensation Payable to Non-Employee Directors


Upon the recommendation of the Compensation Committee of the Board of Directors
of MFA Financial, Inc. (the “Company”), which was based on its review of
relevant market data, on May 24, 2017, the Board approved the following
modification to the compensation payable to the non-employee directors serving
on the Company’s Board, effective as of such day:


•
An increase from $100,000 to $150,000 in the grant date value of the annual
grant of fully-vested shares of the Company’s common stock or fully-vested
restricted stock units made to each non-employee director.



Except as described above, neither the Compensation Committee recommended, nor
the Board approved, any other modifications to the compensation payable to
non-employee directors, which has been previously disclosed by the Company
(including in Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2014, and Exhibit 10.1 to the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2016).





